1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of the invention of Group I, claims 1, 3-6, 13, and 14 in the reply filed on June 2, 2022 is acknowledged.
Claims 9, 10, 15, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 2, 2022.
3.	The amendment to page 5, line 26 - page 6, line 2, of the specification, filed November 7, 2022, is not in compliance with 37 CFR 1.121(b)(1)(ii) because it does not contain markings to show all the changes relative to the previous version of the paragraphs being amended.  Applicant is required to re-submit these paragraphs in appropriate amendment format.  Correction is required.
4.	The amendment filed November 7, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amendments to the paragraphs at page 9, lines 19-22, and page 12, lines 1-7, contain new matter because the definitions provided for the trademarks HEA Hypercel, PPA Hypercel, BAKERBONDTM XWP 500 PolyCSX-35, “Capto adhere resin”, and “Capto MMC resin” are broader in scope than the original disclosure of the invention, for the reasons set forth in section 5 below.
Applicant is required to cancel the new matter in the reply to this Office Action.
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no original disclosure supporting the new limitation in claims 5 and 6 that the multimodal chromatography resin can be cellulose beads in general.  The original disclosure does not recite “cellulose beads”, either explicitly, implicitly, or inherently.  Applicant has provided a copy of the Pall Corporation Safety Data Sheet (2016) to show that the trademarks “HEA HypercelTM” and “PPA HypercelTM” are “cellulose beads suspended in 20% (v/v) ethanol aqueous solution containing 1M sodium chloride”.  The Data Sheet is not convincing as to the actual chemical composition of the trademarked products, because it indicates that two differently named trademarked products, HEA HypercelTM and PPA HypercelTM, have identical chemical compositions.  It seems unlikely that two identical products would be given different trademarks by the same source of the products.  Further, Ramasubramanyan et al (U.S. Patent Application Publication 2013/0338344), at paragraph [0164], indicate that PPA-Hypercel and HEA-Hypercel are more narrowly chemically defined than just “cellulose beads”.  Ramasubramanyan et al state that PPA-Hypercel and HEA-Hypercel are high porosity cross-linked cellulose comprising phenylpropylamine and hexylamine ligands, respectively.  The limitation inserted into claims 5 and 6 is not merely a synonym for “PPA-Hypercel” and “HEA-Hypercel”, but broadens the scope of the multimodal chromatography resins encompassed by the claims.  There is no original disclosure supporting the new limitation in claim 6 that the multimodal chromatography resin can be cross-linked polymethacrylate beads in general.  The original disclosure does not recite “cross-linked polymethacrylate beads”, either explicitly, implicitly, or inherently.  Applicant has provided a copy of the Avantor Technical note (March 2021) to show that the trademark “BAKERBONDTM XWP 500 PolyCSX-35” is “cross-linked polymethacrylate beads”.  However, the Avantor Technical note is dated significantly after the effective filing date of the instant claims, and therefore does not evidence what the chemical composition of the trademarked product was at the time of the invention.  Further, the Avantor Technical note shows that the trademarked product also comprises covalently bonded PEI which is then functionalized to provide sulfonic acid as well as carboxylic acid groups.  See page 2, column 1, last paragraph, and column 2, chemical structure.  The limitation inserted into claim 6 is not merely a synonym for “BAKERBONDTM XWP 500 PolyCSX-35”, but broadens the scope of the multimodal chromatography resins encompassed by the claims.  There is no original disclosure supporting the new limitation in claims 5 and 6 that the multimodal chromatography resin can be cross-linked agarose matrices in general.  The original disclosure does not recite “cross-linked agarose matrices”, either explicitly, implicitly, or inherently.  Applicant has provided a copy of GE Healthcare Instructions 11-0035-05 AA (2005) and Instructions 28906405 AD (November 2017) to show that the trademarks “Capto adhere resin” and “Capto MMC resin” are “cross-linked agarose matrices”.  However, the GE Healthcare Instructions for Capto adhere shows that the trademarked product also comprises covalently bonded N-benzyl-N-methyl ethanol amine ligand.  See page  3.  The GE Healthcare Instructions for Capto MMC shows that the trademarked product also comprises a specific covalently bonded ligand.  See page  3.  The limitations inserted into claims 5 and 6 are not merely synonyms for “Capto adhere resin” and “Capto MMC resin”, but broaden the scope of the multimodal chromatography resins encompassed by the claims.  
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is no antecedent basis in the claim for the phrase “the elution pool of step (ii)” at claim 13, step (d)(i), line 1.  Further, the recitation in claim 13, step (e)(iii), of “binding concentrated and refolded rHu Ranibizumab of step (c)” implies that intermediate step (d) is omitted by step (e).  New claim 13 changes the order of claim 1, steps (d) and (e), but does not completely update the language of the two multimodal chromatography steps so that they fit in with the other process steps of claim 13 and with each other.
8.	Applicant’s amendments filed November 7, 2022 have been fully considered and overcome the claim rejections and objections set forth in the Office action mailed August 8, 2022.  However, the amended and new claims raise new issues as set forth above.
9.	Claims 1, 3, and 4 are allowed.
Claims 13 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M. (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
December 5, 2022